Citation Nr: 0426174	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  01-09 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine with herniated nucleus pulposus 
L5-S1, currently evaluated as 40 percent disabling, from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran had active service in the Navy from May 1977 to 
May 1997.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).  

The Board notes that during the pendency of the veteran's 
appeal, the criteria for lumbar disabilities were revised.  
The veteran's lumbar disability is rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5010 and 5293.  See 38 
C.F.R. Part 4 § 4.71a, Diagnostic Codes 5010-5293 (2003).  
The criteria regarding the evaluation of intervertebral disc 
syndrome were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,349 (Aug. 22, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  The Board acknowledges that the 
veteran was notified of the change in criteria for this 
revision in a supplemental statement of the case issued by 
the RO in April 2004.  


However, the Schedule for rating disabilities of the spine 
was again revised effective September 26, 2003, including the 
criteria for evaluation of intervertebral disc syndrome.  See 
68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  An additional 
and final revision dated in June 2004 (effective from 
September 26, 2003) adds two notes to the criteria for 
rating intervertebral disc syndrome under 38 CFR 4.71a.  See 
69 Fed. Reg. 32,449 (June 10, 2004).  The RO has neither 
notified the veteran of the revised rating criteria nor 
adjudicated the veteran's claim pursuant to the recently 
revised criteria for evaluating disabilities of the spine.  
In the Board's opinion, the veteran could be prejudiced as a 
result of the Board deciding the claim under the new criteria 
before the RO has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The Board also notes that the veteran last had a VA 
examination in November 2000.  The Board again notes that the 
rating criteria have been amended since the last examination.  
Therefore, the Board finds that a current examination is 
necessary to determine the appropriate evaluation for the 
veteran's service-connected lumbar disability.  The appellant 
is hereby notified that it is the appellant's responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain any additional 
treatment records for the veteran's 
service-connected lumbar disability from 
the VA Outpatient Clinic in Orlando, 
Florida for the period of June 2002 to 
the present.

2.  The RO should schedule the veteran 
for a VA examination to show the nature 
and extent of his current service-
connected lumbar disability.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected lumbar disability.  Any 
necessary related studies, including X-
ray studies and range of motion testing 
in degrees, should be done.  The claims 
folder should be made available to the 
examiner.   

3.  The RO should then readjudicate the 
veteran's claim an higher evaluation for 
degenerative disc disease of the lumbar 
spine with herniated nucleus pulposus L5-
S1, to include consideration of the old 
and amended versions of the Schedule for 
rating disabilities of the spine under 
38 C.F.R. § 4.71a, effective from 
September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003); 69 Fed. 
Reg. 32,449 (June 10, 2004).    

4.  If the claim remains denied, the RO 
should issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since April 2004 as well as the 
substantive changes effective from 
September 26, 2003 in 38 C.F.R. Part 4 
§ 4.71a pertaining to evaluation of back 
disabilities.  See 68 Fed. Reg. 51,454-
51,458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




